DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 06/11/2018. Claims 1-25 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/04/2019, 10/08/2019, 01/21/2020, 05/28/2020, 08/07/2020, 10/26/2020, and 04/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 7, 10, 11, 13,  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14, 16-18 of copending Application No. 16/004,757 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims (the claim being examined) is “generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim.” See MPEP 804(II)(B)(1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Application No. 16/004,757 (Reference Application) [Claims dated 09/08/2021]
Claim 1

A device comprising:

a neural network coupled to input representations of topological structures in patterns of activity arising in a source neural network in response to a plurality of different inputs, wherein the neural network is trained to process the representations and produce a responsive output.


Claim 12

A device comprising: 

a neural network configured to be coupled to input representations of occurrences of individual topological structures in patterns of signal transmission activity arising in a source recurrent artificial neural network in which nodes operate as accumulators, wherein the topological structures all encompass three or more nodes in the source neural network and three or more edges between the nodes, wherein the toplogical structures of each representation arise in response to a different input, wherein the neural network is trained to process the representations and produce responsive outputs.
Claim 2

The device of claim 1, wherein the topological structures all encompass two or more nodes in the source neural network and one or more edges between the nodes.
Claim 12

A device comprising: 

a neural network configured to be coupled to input representations of occurrences of individual topological structures in patterns of signal transmission activity arising in a source recurrent artificial neural network in which nodes operate as accumulators, wherein the topological structures all encompass three or more nodes in the source neural network and three or more edges between the nodes, wherein the toplogical structures of each representation arise in response to a different input, wherein the neural network is trained to process the representations and produce responsive outputs.
Claim 4

The device of claim 1, wherein the topological structures comprise simplices.
Claim 14

The device of claim 12, wherein the topological structures comprise simplices.
Claim 7

The device of claim 1, wherein the device further comprises a second neural network trained to produce, in response to a plurality of different inputs, respective approximations of the 


The device of claim 12, wherein the device further comprises a second neural network trained to produce, in response to a plurality of different inputs, respective approximations of the 


The device of claim 1, wherein the representations of topological structures comprise multi-valued, non-binary digits.
Claim 17 

The device of claim 12, wherein the representations of the occurrences of individual topological structures comprise multi-valued, non-binary digits.
Claim 11

The device of claim 1, wherein the representations of topological structures represents the occurrence of the topological structures without specifying where the patterns of activity arise in the source neural network.
Claim 18

The device of claim 12, wherein the representations of the occurrences of individual topological structures represents the occurrences of the individual topological structures without specifying where the patterns of activity arose in the source neural network.
Claim 13

The device of claim 1, wherein the source neural network is a recurrent neural network.
Claim 12

A device comprising: 

a neural network configured to be coupled to input representations of occurrences of individual topological structures in patterns of signal transmission activity arising in a source recurrent artificial neural network in which nodes operate as accumulators, wherein the topological structures all encompass three or more nodes in the source neural network and three or more edges between the nodes, wherein the toplogical structures of each representation arise in response to a different input, wherein the neural network is trained to process the representations and produce responsive outputs.


Regarding instant claim 1, as indicated in the table above, all the claimed features in instant claim 1 are disclosed in reference claim 12. It is evident from the table that many limitations in instant claim 1 are linguistically comparable to the emphasized limitations in reference claim 12. While the two claims are not identical, instant claim 1 is anticipated by reference claim 12. For example, instant claim 1 requires “representations of topological structures in patterns of activity arising in a source neural 
Regarding instant claim 2, the recitations of “two or more nodes” and “one or more edges” are anticipated by reference claim 12’s recitations of “three or more nodes” and “three or more edges”.
Dependent claims 4, 7, 10, 11, and 13 are rejected based on the same rationale as claim 1. Please see table above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 3:
a teacher module configured to interpret the measurements received from the sensor and provide a reward and/or a regret to the neural network.
Claim 9: 
a teacher module configured to interpret the measurements received from the sensor and provide a reward and/or a regret to the neural network.
Specification [0203] of PGPUB US2019/0378008A1 provides the following description:
“Teacher module 2820 is a device that is configured to interpret the measurements received from sensor(s) 2815 and provide a reward and/or a regret to deep neural network 2805. Rewards are positive and indicate successful control of the mechanism or system. Regrets are negative and indicate unsuccessful or less than optimal control. In general, teacher module 2820 also provides a characterization of the measurements along with the reward/regret for reinforcement learning. In general, the characterization of the measurements is an approximation of a representation of topological structures that arise in the patterns of activity in a source neural network (such as approximation 1200′). For example, teacher module 2820 may read approximations 1200′ output from source approximator 1905 and pair the read approximations 1200′ with corresponding reward/regret values.”

The above description defines the “teacher module” by what it does rather than what it is structurally. 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “configured to interpret the measurements received from the sensor and provide a reward and/or a regret to the neural network” in claims 3 and 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification [0203] of PGPUB US2019/0378008A1 provides a description of the “teacher module”; however, the description defines the “teacher module” by what it does rather than what it is structurally, and therefore is insufficient in disclosing the corresponding structure, material, or acts for performing the entire claimed function and to clearly link 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

coupled to input...” (emphasis added). This limitation lacks clarity because it is unclear what the “neural network” is “coupled” with to perform the function of “input” (“input” as interpreted as a verb in this limitation). For examination purposes, this limitation is interpreted as “a neural network inputs...”
Claim 3 recites “an actuator coupled to receive...” (emphasis added). This limitation lacks clarity because it is unclear what the “actuator” is “coupled” with to perform the function of “receive”. For examination purposes, this limitation is interpreted as “an actuator receives...”
Claim 3 recites “a sensor coupled to measure...” (emphasis added). This limitation lacks clarity because it is unclear what the “sensor” is “coupled” with to perform the function of “measure”. For examination purposes, this limitation is interpreted as “a sensor measures...”
Claim 6 recites the limitation "the respective of the inputs" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation is interpreted as "the plurality of different inputs".
Claim 8 recites “an actuator coupled to receive...” (emphasis added). This limitation lacks clarity because it is unclear what the “actuator” is “coupled” with to perform the function of “receive”. For examination purposes, this limitation is interpreted as “an actuator receives...”
Claim 8 recites “a sensor coupled to measure...” (emphasis added). This limitation lacks clarity because it is unclear what the “sensor” is “coupled” with to perform the function of “measure”. For examination purposes, this limitation is interpreted as “a sensor measures...”
Claim 14 recites the limitation "the representations" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation is interpreted as "the plurality of representations".

Each dependent claims is rejected based on the same rationale as the claim from which it depends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-8, 10-11, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims could be considered software per se.
Claim 1 is directed to “A device comprising: a neural network...” The claim does not recite any hardware structural elements to implement the claimed functions. The Specification provides the following, “Embodiments of the subject matter and the operations described in this specification can be implemented in digital electronic circuitry, or in computer software, firmware, or hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them” (PGPUB US 2019/0378008A1 [0210]). Therefore, claim 1 can be an embodiment that is implemented in software alone and does not fall within at least one of the four categories of patent eligible subject matter because it is a product that is directed to "software per se." See MPEP 2106.03. Furthermore, the recitation of “actuator” and “sensor” in claim 8 can be implemented in computer software alone, as per Specification [0210]. Each of dependent claims 2, 4-8, 10-11, and 13 is rejected based on the same rationale as claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 11, 14-17, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Husain (US 2019/0122096 A1).
Regarding Claim 1,
Husain teaches A device comprising: a neural network coupled to input representations of topological structures in patterns of activity arising in a source neural network in response to a plurality of different inputs (Fig. 3 Step 300: “Access a data structure representing a neural network, the data structure including a plurality of fields including values representing topology of the neural network” and Step 302: “Generate, based on the data structure, a vector (e.g., a normalized vector) representing at least a portion of the neural network” teach generating vector representations of topological structures in patterns of activity arising in a source neural network; pg. 4 [0030]: “neural networks used to generate the supervised training data represent a variety of different categories 101-103. Accordingly, the trained classifier 160 can be configured to generate classification results classifying an unknown (e.g., unlabeled) neural network in any of these categories 101-103. As an example, the first category label 143 corresponding to the first data structure 111 may indicate that the first neural network has historically been reliable, has historically been unreliable, has acceptable performance (relative to a performance criterion), has unacceptable performance (relative to the performance criterion), or is an untrained neural network” teaches that the source neural network can be historically trained, thus rendering the network to have responded to inputs (also see pg. 5 [0033]: “The training data 270 may include entries associated with various types of neural networks, such as a first training data entry associated with a classifier neural network and a second training data entry associated with a regression neural network”); also see Fig. 1 and Fig. 2, which teach representations of the neural network’s topological structure using its weights, biases, activations, and connections are inputted into a classifier 160 (pg. 4 [0029] teaches classifier 160 can be a neural network); pg. 5 [0034] teaches a device), 
wherein the neural network is trained to process the representations and produce a responsive output (pg. 4-5 [0031]: “the trained classifier 160 may be configured to generate a classification result indicating whether an unknown neural network is expected to be reliable, whether the unknown neural network is sufficiently trained, a type of data with which the unknown neural network is associated, a type of analysis performed by the unknown neural network (e.g., classification, regression, reinforcement learning, etc.), expected performance of the unknown neural network, or a combination thereof” teaches classifier 160, which can be a neural network, is trained to process the representations and produce an output).
Regarding Claim 2,
Husain teaches the device of claim 1.
Husain further teaches wherein the topological structures all encompass two or more nodes in the source neural network and one or more edges between the nodes (Fig. 1 element 101 teaches an example of the topological structures of the source network encompassing two or more nodes with at least one edge between nodes).
Regarding Claim 7,
Husain teaches the device of claim 1.
Husain further teaches wherein the device further comprises a second neural network trained to produce, in response to a plurality of different inputs, respective approximations of the representations of topological structures in the patterns of activity arising in the source neural network in response to the different inputs (Fig. 2 and pg. 5 [0033]: “The training data 270 may also include training data entries associated with neural networks associated with different types of data. The training data 270 may be used to update the trained classifier 160” teach that the classifier 160 is updated, thus rendering the updated classifier to correspond to a second neural network trained to produce outputs in response to inputs (pg. 4 [0029] teaches classifier 160 can be a neural network); pg. 4 [0030]: “the trained classifier 160 may be configured to generate a classification result indicating that an unknown neural network is expected to be reliable, is expected to be unreliable, or is untrained. As another example, the first category label 143 may indicate that the first neural network is a classifier neural network, is a regression neural network, or is a reinforcement learning neural network. In this example, the trained classifier 160 may be configured to generate a classification result indicating that an unknown neural network is a classifier neural network, a regression neural network, or a reinforcement learning neural network” teaches that the classifier (neural network) generates classifications (approximations) of whether the structure of the input source neural network is of a classification, regression or reinforcement learning structure using the pattern of activity represented by neural network weights, connection, and biases (see Fig. 2); pg. 4 [0030]: “neural networks used to generate the supervised training data represent a variety of different categories 101-103. Accordingly, the trained classifier 160 can be configured to generate classification results classifying an unknown (e.g., unlabeled) neural network in any of these categories 101-103. As an example, the first category label 143 corresponding to the first data structure 111 may indicate that the first neural network has historically been reliable, has historically been unreliable, has acceptable performance (relative to a performance criterion), has unacceptable performance (relative to the performance criterion), or is an untrained neural network” teaches that the source neural network can be historically trained, thus rendering the network to have responded to inputs (also see pg. 5 [0033]: “The training data 270 may include entries associated with various types of neural networks, such as a first training data entry associated with a classifier neural network and a second training data entry associated with a regression neural network”).
Regarding Claim 11,
Husain teaches the device of claim 1.
Husain further teaches wherein the representations of topological structures represents the occurrence of the topological structures without specifying where the patterns of activity arise in the source neural network (pg. 4 [0027]: “the vector normalization instructions 130 may convert values in the fields 125-129 of the first vector representation 121 into Boolean values. The Boolean values may indicate whether particular features are present in a vector representation of a neural network, such as whether the neural network includes more than one hidden layer or whether a particular node uses a bias value or bias function. As another example, the Boolean value may represent whether a particular node uses a particular activation function” teaches the representations of the topological structures of the source neural network specify whether the network includes more than one hidden layer or whether a particular node uses a bias value or bias function, not specifically where patterns of activity arise in the source neural network).
Regarding Claim 14,
Husain teaches A method performed by one or more data processing devices, the method comprising: receiving a training set, the training set comprising a plurality of representations of topological structures in patterns of activity in a source neural network, wherein the activity is Fig. 3 Step 300: “Access a data structure representing a neural network, the data structure including a plurality of fields including values representing topology of the neural network” and Step 302: “Generate, based on the data structure, a vector (e.g., a normalized vector) representing at least a portion of the neural network” teach generating vector representations of topological structures in patterns of activity arising in a source neural network as a training set (Fig. 1 teaches element 141 is a training set containing input vectors corresponding to representations of the neural networks); pg. 4 [0030]: “neural networks used to generate the supervised training data represent a variety of different categories 101-103. Accordingly, the trained classifier 160 can be configured to generate classification results classifying an unknown (e.g., unlabeled) neural network in any of these categories 101-103. As an example, the first category label 143 corresponding to the first data structure 111 may indicate that the first neural network has historically been reliable, has historically been unreliable, has acceptable performance (relative to a performance criterion), has unacceptable performance (relative to the performance criterion), or is an untrained neural network” teaches that the source neural network can be historically trained, thus rendering the network to have responded to inputs (also see pg. 5 [0033]: “The training data 270 may include entries associated with various types of neural networks, such as a first training data entry associated with a classifier neural network and a second training data entry associated with a regression neural network”); also see Fig. 1 and Fig. 2, which teach representations of the neural network’s topological structure using its weights, biases, activations, and connections are inputted into a classifier 160 (pg. 4 [0029] teaches classifier 160 can be a neural network; pg. 5 [0034] teaches a data processing device);
and training a neural network using the representations either as an input to the neural network or as a target answer vector (pg. 4-5 [0031]: “the trained classifier 160 may be configured to generate a classification result indicating whether an unknown neural network is expected to be reliable, whether the unknown neural network is sufficiently trained, a type of data with which the unknown neural network is associated, a type of analysis performed by the unknown neural network (e.g., classification, regression, reinforcement learning, etc.), expected performance of the unknown neural network, or a combination thereof” teaches classifier 160, which can be a neural network, is trained to process the representations and produce an output; pg. 4 [0029]: “Thus, in FIG. 1, a first of the vectors 132 (e.g., Vector_1) and a first category label (Category label_1) 143 form a first supervised training data input corresponding to the first neural network represented by the first data structure 111” teaches that the representations of the neural networks are associated with labels to create a target label (answer) vector, see Fig. 1 elements 131 and 141-143).
Regarding Claim 15,
Husain teaches method of claim 14.
Husain further teaches wherein the topological structures all encompass two or more nodes in the source neural network and one or more edges between the nodes (Fig. 1 element 101 teaches an example of the topological structures of the source network encompassing two or more nodes with at least one edge between nodes).
Regarding Claim 16,
Husain teaches method of claim 14.
Husain further teaches wherein: the training set further comprises a plurality of input vectors each corresponding to a respective of the representations (Fig. 1 teaches element 141 is a training set containing input vectors corresponding to representations of the neural networks);
and training the neural network comprises training the neural network using each of the plurality of representations as a target answer vector (pg. 4-5 [0031]: “the trained classifier 160 may be configured to generate a classification result indicating whether an unknown neural network is expected to be reliable, whether the unknown neural network is sufficiently trained, a type of data with which the unknown neural network is associated, a type of analysis performed by the unknown neural network (e.g., classification, regression, reinforcement learning, etc.), expected performance of the unknown neural network, or a combination thereof” teaches classifier 160, which can be a neural network, is trained to process the representations and produce an output; pg. 4 [0029]: “Thus, in FIG. 1, a first of the vectors 132 (e.g., Vector_1) and a first category label (Category label_1) 143 form a first supervised training data input corresponding to the first neural network represented by the first data structure 111” teaches that the representations of the neural networks are associated with labels to create a target label (answer) vector, see Fig. 1 elements 131 and 141-143).
Regarding Claim 17,
Husain teaches method of claim 14.
Husain further teaches wherein: training the neural network comprises training the neural network using each of the plurality of representations as an input (Fig. 1 teaches element 141 is a training set containing input vectors corresponding to representations of the neural networks wherein each representation is used as an input to the classifier generation and training).
Regarding Claim 23,
Husain teaches the method of claim 14.
Husain further teaches wherein the representations of topological structures represents the occurrence of the topological structures without specifying where the patterns of activity arise in the source neural network (pg. 4 [0027]: “the vector normalization instructions 130 may convert values in the fields 125-129 of the first vector representation 121 into Boolean values. The Boolean values may indicate whether particular features are present in a vector representation of a neural network, such as whether the neural network includes more than one hidden layer or whether a particular node uses a bias value or bias function. As another example, the Boolean value may represent whether a particular node uses a particular activation function” teaches the representations of the topological .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Husain (US 2019/0122096 A1) in view of SEN (US 2019/0122140 A1).
Regarding Claim 4,
Husain teaches the device of claim 1.
Husain does not appear to explicitly teach wherein the topological structures comprise simplices.
However, SEN teaches wherein the topological structures comprise simplices (pg. 13 [0116] teaches topological structures comprise of k-dimensional simplices).
Husain and SEN are analogous art to the claimed invention because they are directed to data analysis based on topological structures.

One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “autonomously using proactive-retroactive learning method with self-organized cognitive algebraic neural network SCANN learning for arranging, forecasting (predictive), recommending (prescriptive) ranking/ordering information” (SEN pg. 19 [0168]).
Regarding Claim 5,
Husain teaches the device of claim 1.
Husain does not appear to explicitly teach wherein the topological structures enclose cavities.
However, SEN teaches wherein the topological structures enclose cavities (pg. 15 [0125] teaches topological structures enclose cavities).
Husain and SEN are analogous art to the claimed invention because they are directed to data analysis based on topological structures.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the topological structures enclose cavities as taught by SEN to the disclosed invention of Husain.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “autonomously using proactive-retroactive learning method with self-organized cognitive algebraic neural network SCANN learning for arranging, forecasting (predictive), recommending (prescriptive) ranking/ordering information” (SEN pg. 19 [0168]).
Regarding Claim 19,
Husain teaches the method of claim 14.
Husain does not appear to explicitly teach wherein the topological structures comprise simplices.
However, SEN teaches wherein the topological structures comprise simplices (pg. 13 [0116] teaches topological structures comprise of k-dimensional simplices).
Husain and SEN are analogous art to the claimed invention because they are directed to data analysis based on topological structures.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the topological structures comprise simplices as taught by SEN to the disclosed invention of Husain.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “autonomously using proactive-retroactive learning method with self-organized cognitive algebraic neural network SCANN learning for arranging, forecasting (predictive), recommending (prescriptive) ranking/ordering information” (SEN pg. 19 [0168]).
Regarding Claim 20,
Husain teaches the method of claim 14.
Husain does not appear to explicitly teach wherein the topological structures enclose cavities.
However, SEN teaches wherein the topological structures enclose cavities (pg. 15 [0125] teaches topological structures enclose cavities).
Husain and SEN are analogous art to the claimed invention because they are directed to data analysis based on topological structures.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the topological structures enclose cavities as taught by SEN to the disclosed invention of Husain.
.

Claims 12, 13, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Husain (US 2019/0122096 A1) in view of Merity et al. (US 2018/0336453 A1).
Regarding Claim 12,
Husain teaches the device of claim 1.
Husain does not appear to explicitly teach wherein the device comprises a smart phone.
However, Merity et al. teaches wherein the device comprises a smart phone (pg. 2 [0019]: “a client device 110 may be a device having computer functionality, such as a personal digital assistant (PDA), a mobile telephone, a smartphone, or another suitable device. A client device 110 is configured to communicate via the network 125. In one embodiment, a client device 110 executes an application allowing a user of the client device 110 to interact with the system 140”).
Husain and Merity et al. are analogous art to the claimed invention because they are directed to data analysis based on topological structures.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the device comprises a smart phone as taught by Merity et al. to the disclosed invention of Husain.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[allow] a user of the client device 110 to interact with the system 140” to access candidate RNN architectures that “perform well for given tasks” (Merity et al. pg. 2 [0019] & pg. 5 [0057]).

Regarding Claim 13,
Husain teaches the device of claim 1.
Husain does not appear to explicitly teach wherein the source neural network is a recurrent neural network.
However, Merity et al. teaches wherein the source neural network is a recurrent neural network (Fig. 2 teaches the source neural network is a recurrent neural network (RNN); Fig. 4 teaches candidate RNN architectures).
Husain and Merity et al. are analogous art to the claimed invention because they are directed to data analysis based on topological structures.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the source neural network is a recurrent neural network as taught by Merity et al. to the disclosed invention of Husain.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[allow] a user of the client device 110 to interact with the system 140” to access candidate RNN architectures that “perform well for given tasks” (Merity et al. pg. 2 [0019] & pg. 5 [0057]).
Regarding Claim 24,
Husain teaches the method of claim 14.
Husain does not appear to explicitly teach wherein the source neural network is a recurrent neural network.
However, Merity et al. teaches wherein the source neural network is a recurrent neural network (Fig. 2 teaches the source neural network is a recurrent neural network (RNN); Fig. 4 teaches candidate RNN architectures).
Husain and Merity et al. are analogous art to the claimed invention because they are directed to data analysis based on topological structures.

One of ordinary skill in the arts would have been motivated to make this modification in order to “[allow] a user of the client device 110 to interact with the system 140” to access candidate RNN architectures that “perform well for given tasks” (Merity et al. pg. 2 [0019] & pg. 5 [0057]).
Regarding Claim 25,
Husain in view of Merity et al. teaches the method of claim 24.
Husain further teaches wherein the input to the neural network is a stream of data (Fig. 1 teaches the input to the classifier 160 is a stream of data; pg. 4 [0029] teaches classifier 160 can be a neural network).

Claims 6, 10, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Husain (US 2019/0122096 A1) in view of Baker et al. (“DESIGNING NEURAL NETWORK ARCHITECTURES USING REINFORCEMENT LEARNING”).
Regarding Claim 6,
Husain teaches the device of claim 1.
Husain does not appear to explicitly teach wherein the representations of topological structures represent topological structures that arise in the source neural network exclusively at times during which the patterns of activity have a complexity that is distinguishable from the complexity of other activity that is responsive to the respective of the inputs.
However, Baker et al. teaches wherein the representations of topological structures represent topological structures that arise in the source neural network exclusively at times during which the patterns of activity have a complexity that is distinguishable from the complexity of other activity that is Figure 2 and caption: “Markov Decision Process for CNN Architecture Generation: Figure 2(a) shows the full state and action space. In this illustration, actions are shown to be deterministic for clarity, but they are stochastic in experiments. C(n; f; l) denotes a convolutional layer with n filters, receptive field size f, and stride l. P(f; l) denotes a pooling layer with receptive field size f and stride l. G denotes a termination state (Softmax/Global Average Pooling). Figure 2(b) shows a path the agent may choose, highlighted in green, and the corresponding CNN topology” teach the representation of the CNN topological structure path in green indicates the structure that arises in the source CNN exclusively at times during which patterns of activity have a complexity that is distinguishable from complexity of other activity (for example, the green path begins with convolution layer C (n = 64; f=3; l=1), which has activity with complexity that is distinguished from the non-green path that begins with pooling layer P (f=2; l=2) as the functions performed by the different layers are different and thus the complexity of activity is different; pg. 6 Section 5 teaches various input datasets that are used).
Husain and Baker et al. are analogous art to the claimed invention because they are directed to data analysis based on topological structures.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the representations of topological structures represent topological structures that arise in the source neural network exclusively at times during which the patterns of activity have a complexity that is distinguishable from the complexity of other activity that is responsive to the respective of the inputs as taught by Baker et al. to the disclosed invention of Husain.
One of ordinary skill in the arts would have been motivated to make this modification in order to “automate the process of CNN architecture selection through a metamodeling procedure based on reinforcement learning” with “a novel Q-learning agent whose goal is to discover CNN architectures that perform well on a given machine learning task with no human intervention”, and “aid constraint-based 
Regarding Claim 10,
Husain teaches the device of claim 1.
Husain does not appear to explicitly teach wherein the representations of topological structures comprise multi-valued, non-binary digits.
However, Baker et al. teaches wherein the representations of topological structures comprise multi-valued, non-binary digits (Figure 2 and caption: “Markov Decision Process for CNN Architecture Generation: Figure 2(a) shows the full state and action space. In this illustration, actions are shown to be deterministic for clarity, but they are stochastic in experiments. C(n; f; l) denotes a convolutional layer with n filters, receptive field size f, and stride l. P(f; l) denotes a pooling layer with receptive field size f and stride l. G denotes a termination state (Softmax/Global Average Pooling). Figure 2(b) shows a path the agent may choose, highlighted in green, and the corresponding CNN topology” teach representations of topological structures using multi-valued and non-binary digits (for example, a layer with 64 filters, receptive field size of 3, and stride of 1)).
Husain and Baker et al. are analogous art to the claimed invention because they are directed to data analysis based on topological structures.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the representations of topological structures comprise multi-valued, non-binary digits as taught by Baker et al. to the disclosed invention of Husain.
One of ordinary skill in the arts would have been motivated to make this modification in order to “automate the process of CNN architecture selection through a metamodeling procedure based on reinforcement learning” with “a novel Q-learning agent whose goal is to discover CNN architectures that perform well on a given machine learning task with no human intervention”, and “aid constraint-based 
Regarding Claim 21,
Husain teaches the method of claim 14.
Husain does not appear to explicitly teach wherein the representations of topological structures represent topological structures that arise in the source neural network exclusively at times during which the patterns of activity have a complexity that is distinguishable from the complexity of other activity that is responsive to the respective of the inputs.
However, Baker et al. teaches wherein the representations of topological structures represent topological structures that arise in the source neural network exclusively at times during which the patterns of activity have a complexity that is distinguishable from the complexity of other activity that is responsive to the respective of the inputs (Figure 2 and caption: “Markov Decision Process for CNN Architecture Generation: Figure 2(a) shows the full state and action space. In this illustration, actions are shown to be deterministic for clarity, but they are stochastic in experiments. C(n; f; l) denotes a convolutional layer with n filters, receptive field size f, and stride l. P(f; l) denotes a pooling layer with receptive field size f and stride l. G denotes a termination state (Softmax/Global Average Pooling). Figure 2(b) shows a path the agent may choose, highlighted in green, and the corresponding CNN topology” teach the representation of the CNN topological structure path in green indicates the structure that arises in the source CNN exclusively at times during which patterns of activity have a complexity that is distinguishable from complexity of other activity (for example, the green path begins with convolution layer C (n = 64; f=3; l=1), which has activity with complexity that is distinguished from the non-green path that begins with pooling layer P (f=2; l=2) as the functions performed by the different layers are different and thus the complexity of activity is different; pg. 6 Section 5 teaches various input datasets that are used).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the representations of topological structures represent topological structures that arise in the source neural network exclusively at times during which the patterns of activity have a complexity that is distinguishable from the complexity of other activity that is responsive to the respective of the inputs as taught by Baker et al. to the disclosed invention of Husain.
One of ordinary skill in the arts would have been motivated to make this modification in order to “automate the process of CNN architecture selection through a metamodeling procedure based on reinforcement learning” with “a novel Q-learning agent whose goal is to discover CNN architectures that perform well on a given machine learning task with no human intervention”, and “aid constraint-based network design, by optimizing parameters such as size, speed, and accuracy” (Baker et al. pg. 1 second full paragraph & pg. 8 last full paragraph).
Regarding Claim 22,
Husain teaches the method of claim 14.
Husain does not appear to explicitly teach wherein the representations of topological structures comprise multi-valued, non-binary digits.
However, Baker et al. teaches wherein the representations of topological structures comprise multi-valued, non-binary digits (Figure 2 and caption: “Markov Decision Process for CNN Architecture Generation: Figure 2(a) shows the full state and action space. In this illustration, actions are shown to be deterministic for clarity, but they are stochastic in experiments. C(n; f; l) denotes a convolutional layer with n filters, receptive field size f, and stride l. P(f; l) denotes a pooling layer with receptive field size f and stride l. G denotes a termination state (Softmax/Global Average Pooling). Figure 2(b) shows a path the agent may choose, highlighted in green, and the corresponding CNN topology” teach 
Husain and Baker et al. are analogous art to the claimed invention because they are directed to data analysis based on topological structures.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the representations of topological structures comprise multi-valued, non-binary digits as taught by Baker et al. to the disclosed invention of Husain.
One of ordinary skill in the arts would have been motivated to make this modification in order to “automate the process of CNN architecture selection through a metamodeling procedure based on reinforcement learning” with “a novel Q-learning agent whose goal is to discover CNN architectures that perform well on a given machine learning task with no human intervention”, and “aid constraint-based network design, by optimizing parameters such as size, speed, and accuracy” (Baker et al. pg. 1 second full paragraph & pg. 8 last full paragraph).

Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Husain (US 2019/0122096 A1) in view of EL-YANIV et al. (US 2018/0157973 A1).
Regarding Claim 3,
Husain teaches the device of claim 1.
Husain does not appear to explicitly teach further comprising: an actuator coupled to receive the responsive output from the neural network and act upon a real or virtual environment; a sensor coupled to measure a characteristic of the environment; and a teacher module configured to interpret the measurements received from the sensor and provide a reward and/or a regret to the neural network.
 EL-YANIV et al. teaches further comprising: an actuator coupled to receive the responsive output from the neural network and act upon a real or virtual environment; a sensor coupled to measure a characteristic of the environment (pg. 6 [0056]: “at least one hardware processor 101 receives data documenting a plurality of actions of an actuator performing a target task in a plurality of initial iteration...Optionally, the target task comprises instructing at least one controller 103a and/or 103b to perform one or more of an identified set of controller actions. Examples of actions and controller actions are displacing a vehicle's steering to a certain angle relative to an identified origin and applying force to a vehicle's decelerator or accelerator. Optionally the data comprises a plurality of sensor output values and a plurality of controller actions instructed by the actuator to perform the target task. Examples of sensor output values are an image captured by a camera and a distance value measured by a proximity sensor” teaches that the actuator acts on in a real environment (also see pg. 1 [0005]-[0006]) and that a sensor measures the characteristics of the environment by capturing images and measuring proximity; pg. 2 [0016] “Using a preliminary feature dataset may accelerate a training process of the neural network dataset, and using information gathered while calculating the neural network dataset in training the reward neural network and in updating the neural network dataset my further accelerate these two processes and increase accuracy of a performance of a robot using a resulting neural network datasets” and pg. 2 [0017]: “the robotic actuator performs the target task according to the updated neural network dataset” teach the robot actuator receives neural network dataset (output) from the neural network; also see pg. 6 [0055]); 
and a teacher module configured to interpret the measurements received from the sensor and provide a reward and/or a regret to the neural network (pg. 6 [0058]: “presents the at least one sensor output value to the instructor on at least one visual display 106, and receives from the instructor via at least one input device 105 the score given by the instructor to the world state. Optionally, at least one hardware processor 101 creates a mapping between the world state and the score. Optionally, each of the plurality of scores is a value selected from the group consisting of -1 and 1. In such embodiments, a value of -1 denotes the lowest possible reward and 1 denotes the highest possible reward. Using only two possible reward scores may simplify the instructor's interaction with the robot, and thus may simplify a training process. Next, in 304, at least one hardware processor optionally calculates, using the plurality of scores, a reward neural network dataset having a second plurality of neural network parameters” teaches an instructor (corresponds to teacher module) receives and interprets measurement outputs from sensors and provides a reward to the neural network).
Husain and EL-YANIV et al. are analogous art to the claimed invention because they are directed to data analysis based on neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising: an actuator coupled to receive the responsive output from the neural network and act upon a real or virtual environment; a sensor coupled to measure a characteristic of the environment; and a teacher module configured to interpret the measurements received from the sensor and provide a reward and/or a regret to the neural network as taught by EL-YANIV et al. to the disclosed invention of Husain.
One of ordinary skill in the arts would have been motivated to make this modification in order to “simplify the instructor's interaction with the robot, and thus may simplify a training process” (EL-YANIV et al. pg. 6 [0058]).
Regarding Claim 8,
Husain teaches the device of claim 7.
Husain further teaches further comprising:...wherein the second neural network is trained to produce the respective approximations at least in part in response to the measured characteristic of the environment (Fig. 2 and pg. 5 [0033]: “The training data 270 may also include training data entries associated with neural networks associated with different types of data. The training data 270 may be used to update the trained classifier 160” teach that the classifier 160 is updated, thus rendering the updated classifier to correspond to a second neural network trained to produce outputs in response to inputs (pg. 4 [0029] teaches classifier 160 can be a neural network); pg. 4 [0030]: “the trained classifier 160 may be configured to generate a classification result indicating that an unknown neural network is expected to be reliable, is expected to be unreliable, or is untrained. As another example, the first category label 143 may indicate that the first neural network is a classifier neural network, is a regression neural network, or is a reinforcement learning neural network. In this example, the trained classifier 160 may be configured to generate a classification result indicating that an unknown neural network is a classifier neural network, a regression neural network, or a reinforcement learning neural network” teaches that the classifier (neural network) generates classifications (approximations) of whether the structure of the input source neural network is of a classification, regression or reinforcement learning structure using the pattern of activity represented by neural network weights, connection, and biases (see Fig. 2), which correspond to measured characteristics of the neural network environment).
Husain does not appear to explicitly teach an actuator coupled to receive the responsive output from the neural network and act upon a real or virtual environment; and a sensor coupled to measure a characteristic of the environment.
However, EL-YANIV et al. teaches an actuator coupled to receive the responsive output from the neural network and act upon a real or virtual environment; and a sensor coupled to measure a characteristic of the environment (pg. 6 [0056]: “at least one hardware processor 101 receives data documenting a plurality of actions of an actuator performing a target task in a plurality of initial iteration...Optionally, the target task comprises instructing at least one controller 103a and/or 103b to perform one or more of an identified set of controller actions. Examples of actions and controller actions are displacing a vehicle's steering to a certain angle relative to an identified origin and applying force to a vehicle's decelerator or accelerator. Optionally the data comprises a plurality of sensor output values and a plurality of controller actions instructed by the actuator to perform the target task. Examples of sensor output values are an image captured by a camera and a distance value measured by a proximity sensor” teaches that the actuator acts on in a real environment (also see pg. 1 [0005]-[0006]) and that a sensor measures the characteristics of the environment by capturing images and measuring proximity; pg. 2 [0016] “Using a preliminary feature dataset may accelerate a training process of the neural network dataset, and using information gathered while calculating the neural network dataset in training the reward neural network and in updating the neural network dataset my further accelerate these two processes and increase accuracy of a performance of a robot using a resulting neural network datasets” and pg. 2 [0017]: “the robotic actuator performs the target task according to the updated neural network dataset” teach the robot actuator receives neural network dataset (output) from the neural network; also see pg. 6 [0055]).
Husain and EL-YANIV et al. are analogous art to the claimed invention because they are directed to data analysis based on neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate an actuator coupled to receive the responsive output from the neural network and act upon a real or virtual environment; and a sensor coupled to measure a characteristic of the environment as taught by EL-YANIV et al. to the disclosed invention of Husain.
One of ordinary skill in the arts would have been motivated to make this modification in order to “simplify the instructor's interaction with the robot, and thus may simplify a training process” (EL-YANIV et al. pg. 6 [0058]).
Regarding Claim 9,
Husain in view of EL-YANIV et al. teaches the device of claim 8.
EL-YANIV et al. further teaches further comprising: a teacher module configured to interpret the measurements received from the sensor and provide a reward and/or a regret to the neural network (pg. 6 [0058]: “presents the at least one sensor output value to the instructor on at least one visual display 106, and receives from the instructor via at least one input device 105 the score given by the instructor to the world state. Optionally, at least one hardware processor 101 creates a mapping between the world state and the score. Optionally, each of the plurality of scores is a value selected from the group consisting of -1 and 1. In such embodiments, a value of -1 denotes the lowest possible reward and 1 denotes the highest possible reward. Using only two possible reward scores may simplify the instructor's interaction with the robot, and thus may simplify a training process. Next, in 304, at least one hardware processor optionally calculates, using the plurality of scores, a reward neural network dataset having a second plurality of neural network parameters” teaches an instructor (corresponds to teacher module) receives and interprets measurement outputs from sensors and provides a reward to the neural network).
Husain and EL-YANIV et al. are analogous art to the claimed invention because they are directed to data analysis based on neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising: a teacher module configured to interpret the measurements received from the sensor and provide a reward and/or a regret to the neural network as taught by EL-YANIV et al. to the disclosed invention of Husain.
One of ordinary skill in the arts would have been motivated to make this modification in order to “simplify the instructor's interaction with the robot, and thus may simplify a training process” (EL-YANIV et al. pg. 6 [0058]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Husain (US 2019/0122096 A1) in view of Hermann et al. (US 2021/0110115 A1).
Regarding Claim 18,
Husain teaches the method of claim 17. 
Husain does not appear to explicitly teach wherein: the training set further comprises a plurality of reward or regret values; and training the neural network comprises reinforcement learning.
However, Hermann et al. teaches wherein: the training set further comprises a plurality of reward or regret values; and training the neural network comprises reinforcement learning (pg. 3 [0039]: “The reinforcement learning training module trains the environment neural network module, the task neural network module, and the policy defining neural network module in response to reward data representing successful performance of the one or more tasks” teaches the training data includes reward data and the training of neural network comprises reinforcement learning; also see pg. 3 [0050] “The method includes training the computing system by reinforcement learning based on rewards defined by combinations of the first and second mode input data”).
Husain and Hermann et al. are analogous art to the claimed invention because they are directed to data analysis based on neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein: the training set further comprises a plurality of reward or regret values; and training the neural network comprises reinforcement learning as taught by Hermann et al. to the disclosed invention of Husain.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a reinforcement learning technique to optimize the task-specific objective” (Hermann et al. pg. 8 [0107]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Andoni et al. (US 9,785,886 B1) teaches generating neural network structures using genetic algorithm, which is relevant to Fig. 4 of the present application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/YING YU CHEN/               Examiner, Art Unit 2125